DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) was/were submitted on 12/1/2020 and 3/18/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claim(s) 2 is/are objected to because of the following informalities:  change “comprises” in line 3 to “further comprises”.  Appropriate correction is required.
Claim(s) 6 is/are objected to because of the following informalities:  indicate what “IP” in line 2 stands for.  Appropriate correction is required.
Claim(s) 9 is/are objected to because of the following informalities:  change “before” in line 1 to “before the”.  Appropriate correction is required.
Claim(s) 10 is/are objected to because of the following informalities:  change “by using” in lines 2-3 to “via” and “a service” in line 6 to “the service” and “by using” in line 7 to “via”.  Appropriate correction is required.
Claim(s) 11 is/are objected to because of the following informalities:  change “via” in line 2 to “by using”.  Appropriate correction is required.
Claim(s) 12 is/are objected to because of the following informalities:  change “via” in line 2 to “by using”.  Appropriate correction is required.
Claim(s) 15 is/are objected to because of the following informalities:  indicate what “IP” in line 2 stands for.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a data analysis network element, configured to send…to receive… in claim 17 and the service network element, configured to send… in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what “the service data” in lines 5 and 8 are referring to since there are “service data” in lines 1 and 4 of claim 1. Claims 2-7 fails to resolve the deficiency of claim 1 and are thus rejected under similar rationale. Examiner will interpret “service data” in line 4 to be “the service data” hereinafter for examination to resolve the deficiency.
Regarding claim 6, it is unclear how a terminal identifier comprises a terminal IP, a service server IP and/or a transmission protocol. An identifier comprises a protocol?
Regarding claim(s) 8, the boundaries of “the service identifier is used” and “a feature value list obtained through normalization processing” is/are unclear because the claim(s) does not provide a discernable boundary on what performs the function(s). The recited function(s) does not follow from the structure recited in the claim, i.e., a memory or a communications interface or a processor, so it is unclear whether the function(s) requires some other structure or is simply a result of operating the data analysis network element in a certain manner. Thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim(s). See MPEP 2173.05(g) for more information. Claims 9-16 fails to resolve the deficiency of claim 8 and are thus rejected under similar rationale.
Claim 11 recites the limitation "the service identifier corresponding to the service data" in lines 5-6 and “the service data corresponding to the service identifier” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the service identifier corresponding to the service data" in lines 5-6 and “the service data corresponding to the service identifier” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 12, it is unclear how the service data is from both “the network exposure network element” and “the service network element”.
Regarding claim 15, it is unclear how a terminal identifier comprises a terminal IP, a service server IP and/or a transmission protocol. An identifier comprises a protocol?
Regarding claim(s) 16, the boundaries of “a feature obtained through the normalization processing” and “mapping a physical data value of the feature to a fixed data value space” is/are unclear because the claim(s) does not provide a discernable boundary on what performs the function(s). The recited function(s) does not follow from the structure recited in the claim, i.e., a memory or a communications interface or a processor, so it is unclear whether the function(s) requires some other structure or is simply a result of operating the data analysis network element in a certain manner. Thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim(s). See MPEP 2173.05(g) for more information.
Regarding claim(s) 17, the boundaries of “the service identifier is used” and “a feature value list obtained through normalization processing” is/are unclear because the claim(s) does not provide a discernable boundary on what performs the function(s). The recited function(s) does not follow from the structure recited in the claim, i.e., a memory or a communications 
Regarding claim(s) 20, the boundaries of “a feature obtained through the normalization processing” and “mapping a physical data value of the feature to a fixed data value space” is/are unclear because the claim(s) does not provide a discernable boundary on what performs the function(s). The recited function(s) does not follow from the structure recited in the claim, i.e., a memory or a communications interface or a processor, so it is unclear whether the function(s) requires some other structure or is simply a result of operating the data analysis network element in a certain manner. Thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim(s). See MPEP 2173.05(g) for more information.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 20210176650 by Wang et al. (hereinafter Wang).

Regarding claim 8, Wang teaches a data analysis network element (fig. 6, shows NWDAF), comprising: 
a memory, configured to store a program instruction (¶ 205-206); 
a communications interface, configured to receive and send data (fig. 6, shows NWDAF receiving and sending. Although not explicitly stated, since the NWDAF receives and sends, the NWDAF must have one or more interfaces that performs the sending and receiving. Examiner correspond the one or more interfaces to the communications interface); 
and a processor, configured to, by invoking the program instruction stored in the memory (¶ 205-206): 
obtain service data from a service network element by using the communications interface (fig. 6 step s640, shows NWDAF sending a data collection request and then step s670, shows NWDAF receiving collected data indirectly from a NRF 603 and shows NWDAF receiving and sending. Although not explicitly stated, since the NWDAF receives and sends, the NWDAF must have one or more interfaces that performs the sending and receiving), 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang’s teachings with Wang’s one or more other teachings. The motivation is collecting data in a network in a smarter way (Wang ¶ 11) and that applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability. 

Regarding claim 11, Wang teaches the data analysis network element according to claim 8, wherein when obtaining the service data from the service network element via the communications interface (see rejection of claim 8), the processor is configured to (Wang ¶ 205-206): 
send a first data request to the service network element via the communications interface (Wang fig. 6 step s640, shows NWDAF sending a data collection request; ¶ 155, NWDAF entity 601 transmits the data collection request to the NRF entity 603; fig. 6, shows NWDAF receiving and sending. Although not explicitly stated, since the NWDAF receives and sends, the NWDAF must have one or more interfaces that performs the sending and receiving), wherein the first data request comprises the service identifier corresponding to the service data (Wang ¶ 155, NWDAF entity 601 then generates a data collection request…including at least a data collection object; ¶ 120, the data collection object may define a specific data object to be collected, e.g., one or more items in the NF profiles; ¶ 75, detail of NF profiles as; ¶ 78, NF type; ¶ 79, the PLMN ID; ¶ 85, NF service name), 
and receive the service data corresponding to the service identifier from the service network element via the communications interface (Wang fig. 6 step s670, shows NWDAF receiving collected data indirectly from a NRF 603 and shows NWDAF receiving and sending. Although not explicitly stated, since the NWDAF receives and sends, the NWDAF must have one or more interfaces that performs the sending and receiving; ¶ 138, NRF entity then may collect data from the obtained NF profiles; ¶ 75, detail of NF profiles as; ¶ 78, NF type; ¶ 79, the PLMN ID; ¶ 85, NF service name).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang’s teachings with Wang’s one or more other teachings. The motivation is collecting data in a network in a smarter way (Wang ¶ 11) and that applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability. 

Regarding claim 12, Wang teaches the data analysis network element according to claim 8, wherein when obtaining the service data from the service network element via the communications interface (see rejection of claim 8), the processor is configured to (Wang ¶ 205-206): 
send a second data request to a network exposure network element via the communications interface (Wang fig. 6 step s640, shows NWDAF sending a data collection request to NEF 602; ¶ 155, The NWDAF entity 601 also makes a decision whether to use an NEF entity as an intermediate node to its target NRF. The NWDAF entity 601 transmits the data collection request to the NRF entity 603 (S640), potentially via the NEF 602; fig. 6, shows NWDAF receiving and sending. Although not explicitly stated, since the NWDAF receives and sends, the NWDAF must have one or more interfaces that performs the sending and receiving), wherein the second data request comprises the service identifier corresponding to the service data (Wang ¶ 155, NWDAF entity 601 then generates a data collection request…including at least a data collection object; ¶ 120, the data collection object may define a specific data object to be collected, e.g., one or more items in the NF profiles; ¶ 75, detail of NF profiles as; ¶ 78, NF type; ¶ 79, the PLMN ID; ¶ 85, NF service name), 
and receive, from the network exposure network element via the communications interface, the service data corresponding to the service identifier, wherein the service data is from the service network element (Wang fig. 6 step s670, shows NWDAF receiving collected data indirectly from a NRF 603 via NEF 603 and shows NWDAF receiving and sending. Although not explicitly stated, since the NWDAF receives and sends, the NWDAF must have one or more interfaces that performs the sending and receiving; ¶ 138, NRF entity then may collect data from the obtained NF profiles; ¶ 75, detail of NF profiles as; ¶ 78, NF type; ¶ 79, the PLMN ID; ¶ 85, NF service name).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang’s teachings with Wang’s one or more other teachings. The motivation is collecting data in a network in a smarter way (Wang ¶ 11) and that applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability. 

Regarding claim 13, Wang teaches the data analysis network element according to claim 8, wherein the service identifier comprises at least one or a combination of the following: a public land mobile network identifier (PLMN ID), a service identifier, and an analytic identifier (Wang ¶ 138, NRF entity then may collect data from the obtained NF profiles; ¶ 75, detail of NF profiles as; ¶ 78, NF type; ¶ 79, the PLMN ID; ¶ 85, NF service name. Examiner correspond NF service name, NF type and PLMN ID, that corresponds to the collected data received at the NWDAF, to the service identifier).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang’s teachings with Wang’s one or more other teachings. The motivation is collecting data in a network in a smarter way (Wang ¶ 11) and that applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability. 

Regarding claim 14, Wang teaches the data analysis network element according to claim 8, wherein the first data further comprises: a service start time, a service end time, service experience information, and a communication mode (given non-patentable weight since this wherein clause further limits a non-chosen alternative).

Regarding claim 15, Wang teaches the data analysis network element according to claim 8, wherein the terminal identifier comprises at least one or a combination of the following: a terminal IP, a terminal port number, a service server IP, a service server port number, a transmission protocol, an international mobile subscriber identity (IMSI), an international mobile equipment identity (IMEI), and a mobile subscriber international integrated services digital network number (MSISDN) (given non-patentable weight since this wherein clause further limits a non-chosen alternative).

Regarding claim 16, Wang teaches the data analysis network element according to claim 8, wherein the feature value list obtained through the normalization processing comprises at least one feature value of a feature obtained through the normalization processing, and the normalization processing comprises mapping a physical data value of the feature to a fixed data value space (given non-patentable weight since this wherein clause further limits a non-chosen alternative).

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended (to the Examiner’s interpretation above) to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-5 and 7 would be allowable if claim 1 is rewritten consistent with Examiner’s interpretation above to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record is US PGPub 20210176650 by Wang et al. which discloses all of the limitations of claim 1 except for, in view of other limitations within the same claim, “the service data comprises a combination of the following: the service identifier, first data, and second data, wherein the first data comprises a terminal identifier, and the second data comprises a feature value list obtained through normalization processing”. Additionally, the other prior arts of record, in single or combination, does not teach, suggest or provide rationale for, in view of other limitations within the same claim, “the service data comprises a combination of the following: the service identifier, first data, and second data, wherein the first data comprises a terminal identifier, and the second data comprises a feature value list obtained through normalization processing” of claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US PGPub 20200252813 by Li et al. discloses a NWDA collecting information from NFs using subscription/notification model or request/response model (see at least ¶ 9);
US PGPub 20200218715 by Chen et al. discloses NWDA acquires network operation and maintenance data from NEF or NFs by sending a request for subscribing (see at least ¶ 37);
EP 3021609 by Hu discloses a network testing apparatus, which contains a data analysis component, sends one or more data collection instructions to a network management system and receives collected data which includes user identification data (see at least fig. 1); and
US PGPub 20160094395 by Hu discloses a big data analytics component receiving service data (see at least ¶ 30).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476